             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 1 of 83




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 Ocean Semiconductor LLC,
                                                       Civil Action No.: 6:20-cv-1211
                        Plaintiff
                                                         JURY TRIAL DEMANDED
   v.
                                                         PATENT CASE
 NVIDIA Corporation (“NVIDIA”),

                        Defendant.




                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor” or “Plaintiff”) files this

Complaint against NVIDIA Corporation (“NVIDIA” or “Defendant”), seeking damages and other

relief for patent infringement, and alleges with knowledge to its own acts, and on information and

belief as to other matters, as follows:

                                    NATURE OF THE ACTION

        1.     This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

        2.     Plaintiff Ocean Semiconductor is a limited liability company organized and

existing under the laws of the State of Delaware, and its registered agent for service of process in

Delaware is Rita Carnevale, 717 N. Union Street, Wilmington, DE 19805.
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 2 of 83




       3.      On information and belief, Defendant NVIDIA is a corporation organized and

existing under the laws of Delaware, with its principal place of business at 2701 San Tomas

Expressway, Santa Clara, CA 95050. NVIDIA is registered with the State of Texas and may be

served with process through its registered agent, Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company, 211 E. 7th St., Suite 620, Austin, TX 78701. On

information and belief, NVIDIA has a regional office in this District, including at least at 11001

Lakeline Blvd., Building 2, Suite 100, Austin, TX 78717.

       4.      On information and belief, Defendant NVIDIA sells, offers to sell, and/or uses

products and services throughout the United States, including in this judicial District, and

introduces infringing products and services into the stream of commerce knowing that they

would be sold and/or used in this judicial District and elsewhere in the United States.

       5.      Plaintiff Ocean Semiconductor is the assignee and owner of the patents at issue in

this action: U.S. Patents Nos. 6,660,651, 6,725,402, 6,907,305, 6,968,248, 8,120,170, 8,847,383,

7,080,330, 6,836,691, and 8,676,538 (collectively, the “Asserted Patents”). Ocean

Semiconductor holds all substantial rights, title, and interest in the Asserted Patents, including

the exclusive right to sue NVIDIA for infringement and recover damages, including damages for

past infringement.

       6.      Plaintiff Ocean Semiconductor seeks monetary damages and prejudgment interest

for Defendant’s past and ongoing direct and indirect infringement of the Asserted Patents.

       7.      Defendant NVIDIA is a semiconductor company that designs, develops, sells,

offers to sell, and imports into the United States semiconductor products in the communications,

internet of things, automotive, computer, and consumer electronics industry (“Accused

Products”).



                                                  2
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 3 of 83




       8.      Defendant NVIDIA, which has its own design centers in the United States

(including a facility in Austin, Texas), contracts with third-party semiconductor fabricators or

foundries (“NVIDIA Foundry Partners”) that own, operate, or control semiconductor fabrication

plants (“fabs”) within and/or outside of the United States (“International Facilities”) to produce

the Accused Products. One such NVIDIA Foundry Partner is United Microelectronics Corp.

(“UMC”). See, e.g., “NVIDIA Increases Foundry Outsourcing to TSMC and UMC,” available

at https://www.techpowerup.com/60649/nvidia-increases-foundry-outsourcing-to-tsmc-and-umc

(last accessed October 12, 2020). Another NVIDIA Foundry Partner is Taiwan Semiconductor

Manufacturing Company Ltd. (“TSMC”). See “Nvidia plans for Ampere, Hopper with TSMC

orders,” available at https://techreport.com/news/3470476/nvidia-tsmc-5nm-7nm-ampere-

hopper/ (last accessed October 12, 2020). Both UMC and TSMC have a contractual partnership

with NVIDIA to design, develop, or manufacture semiconductor products including integrated

circuits for NVIDIA.

       9.      On information and belief, Defendant NVIDIA (directly or through one or more

of its Foundry Partners such as UMC and TSMC) has a contractual relationship with Applied

Materials, Inc. (“Applied Materials”) (see, e.g., UMC’s YY Chen video, available at

https://www.appliedmaterials.com/automation-software (last accessed October 12, 2020); see

also Applied Materials’ job posting for “TSMC F15 E3 project,” available at

http://www.mse.ntu.edu.tw/attachments/article/154/AMT_Summer%20Student%20Program_Job

%20Post_2013.pdf (last accessed October 12, 2020); see also “NVIDIA to transfer 28nm chip

orders to UMC,” available at https://www.digitimes.com/news/a20170724PD214.html (last

visited Oct. 12, 2020); see also “BRIEF-UMC orders machinery equipment from Applied

Materials' unit,” available at https://www.reuters.com/article/brief-umc-orders-machinery-



                                                 3
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 4 of 83




equipment-fro/brief-umc-orders-machinery-equipment-from-applied-materials-unit-

idUKH9N1M601Z (last visited Oct. 12, 2020); see also “BRIEF-TSMC Orders Machinery

Equipment Worth T$1.06 Billion From Applied Materials,” available at

https://www.reuters.com/article/brief-tsmc-orders-machinery-equipment-wo/brief-tsmc-orders-

machinery-equipment-worth-t1-06-billion-from-applied-materials-idUSS7N1QP04B (last visited

Oct. 12, 2020)), and PDF Solutions Inc. (“PDF Solutions”) (e.g., “Taiwan Semiconductor

Manufacturing Company adopts PDF Solutions yield improvement technology,” available at

https://www.edn.com/taiwan-semiconductor-manufacturing-company-adopts-pdf-solutions-

yield-improvement-technology/ (last accessed Oct. 12, 2020); see also “Exensio: Big Data in the

Fab,” available at https://semiwiki.com/eda/4351-exensio-big-data-in-the-fab/ (last accessed

Oct. 12, 2020), and one or more of the NVIDIA Foundry Partners (e.g., UMC and/or TSMC)

employ Applied Materials’ semiconductor fabrication or manufacturing equipment, platforms,

and/or framework, including Applied Materials’ E3 system, including the E3 factory

advanced/automation process control (“APC”) platform hardware and/or software (collectively,

“E3 system”), PDF Solutions’ Exensio hardware and/or software (collectively, “Exensio

system”), and/or other advanced/automation process control system and platform hardware

and/or software to design, develop, and/or manufacture Defendant NVIDIA’s semiconductor

devices, including integrated circuits.

       10.     Upon information and belief, UMC and/or TSMC employ Applied Materials’

and/or PDF Solutions’ semiconductor fabrication or manufacturing equipment, platforms, and/or

framework (e.g., Applied Materials’ E3 system and/or PDF Solutions’ Exensio system) at their

manufacturing facilities. Applied Materials has received supplier awards and recognition from

UMC. See, e.g., https://www.appliedmaterials.com/files/nanochip-



                                               4
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 5 of 83




journals/nanochip_v7_iss2_112912.pdf (last accessed October 12, 2020); see also

https://www.appliedmaterials.com/nanochip/nanochip-technology-journal/july-2014 (last visited

October 12, 2020); see also https://www.appliedmaterials.com/files/nanochip-journals/nanochip-

fab-solutions-12-2014-revised.pdf (last accessed October 12, 2020). Applied Materials also has

received supplier awards and recognition from TSMC. See, e.g., “TSMC Recognizes

Outstanding Suppliers at Supply Chain Management Forum,” available at

https://pr.tsmc.com/english/news/1873 (last accessed October 12, 2020). On information and

belief, TSMC also employs PDF Solutions’ Exensio system at TSMC’s manufacturing facilities.

       11.     On information and belief, Defendant NVIDIA (directly or through its NVIDIA

Foundry Partners such as UMC and/or TSMC) employs Applied Materials’ E3 system and/or

PDF Solutions’ Exensio system to design, develop or manufacture one or more systems,

products, devices, and integrated circuits for importation into the United States for use, sale,

and/or offer for sale in this District and throughout the United States, including, but not limited

to, graphics cards (e.g. GEFORCE RTX models (including, but not limited to, GEFORCE RTX

2060, 2060 SUPER, 2070, 2070 SUPER, 2080, 2080 SUPER, 3070, 3080, and 3090),

GEFORCE GTX models (including, but not limited to, GEFORCE GTX 1650, 1650 SUPER,

1660, and 1660 Super), GEFORCE GTX TI models (including, but not limited to, GEFORCE

GTX 1650 TI and 1660 TI), TITAN RTX models (including, but not limited to, TITAN RTX ,

TITAN XP models, ZOTAC models, GIGABYTE models, ASUS models, MSI models, and

EVGA models), SHIELD devices, SHIELD TV media streamers, Jetson developer kits (e.g.,

NANO, NANO 2GB, and NANO MODULE), QUADRO professional graphics cards (e.g.,

QUADRO RTX 8000, QUADRO RTX 8000 NVLink HB Bridge, QUADRO RTX 6000,

QUADRO RTX 6000 NVLink HB Bridge, QUADRO GV100, QUADRO GV100 Bridge, and



                                                  5
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 6 of 83




QUADRO Sync II), DGX AI Workstations, products manufactured at, for example, 5nm, 7nm,

28nm, and/or 90nm technology node, and similar products, devices, systems, components of

systems, and/or integrated circuit (“NVIDIA APC Products”).

       12.     On information and belief, Defendant NVIDIA (directly or through its NVIDIA

Foundry Partners such as UMC and/or TSMC) uses Applied Materials’ E3 system and/or PDF

Solutions’ Exensio system to design, develop, or manufacture the NVIDIA APC Products for

importation into the United States for use, sale, and/or offer for sale in this district and

throughout the United States.

       13.     On information and belief, Defendant NVIDIA, directly and/or through one or

more of the NVIDIA Foundry Partners (e.g., UMC and/or TSMC), also employs Applied

Materials’ SmartFactory system or platform, including Advanced Productivity Family solutions

and Smart Scheduling (collectively, “SmartFactory”), camLine’s semiconductor fabrication or

manufacturing solutions, including camLine’s LineWorks production automation solution (e.g.,

LineWorks eCap and LineWorks PULSE modules) (collectively, “LineWorks system”), and/or

other similar proprietary or third-party scheduling and dispatching platform hardware and/or

software (e.g., with similar technical and functional features) to design, develop, and/or

manufacture Defendant NVIDIA’s semiconductor devices, including integrated circuits. See,

e.g., “UMC Shares Success With The Applied SmartFactory®,” available at

https://www.appliedmaterials.com/files/umc-china_0.mp4 (last accessed Oct. 12, 2020); see also

“LineWorks Product,” available at https://www.all-electronics.de/wp-

content/uploads/migrated/document/97654/infodirectccamlineproductcatalog.pdf (last accessed

Oct. 12, 2020) (“Customers … > TSMC”).




                                                   6
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 7 of 83




       14.     On information and belief, Defendant NVIDIA (directly or through its NVIDIA

Foundry Partners such as UMC and/or TSMC) employs Applied Materials’ SmartFactory,

camLine’s LineWorks system, and/or other similar proprietary or third-party scheduling and

dispatching platform hardware and/or software (e.g., with similar technical and functional

features) to design, develop or manufacture one or more systems, products, devices, and

integrated circuits for importation into the United States for use, sale, and/or offer for sale in this

District and throughout the United States, including, but not limited to, graphics cards (e.g.

GEFORCE RTX models (including, but not limited to, GEFORCE RTX 2060, 2060 SUPER,

2070, 2070 SUPER, 2080, 2080 SUPER, 3070, 3080, and 3090), GEFORCE GTX models

(including, but not limited to, GEFORCE GTX 1650, 1650 SUPER, 1660, and 1660 Super),

GEFORCE GTX TI models (including, but not limited to, GEFORCE GTX 1650 TI and 1660

TI), TITAN RTX models (including, but not limited to, TITAN RTX , TITAN XP models,

ZOTAC models, GIGABYTE models, ASUS models, MSI models, and EVGA models),

SHIELD devices, SHIELD TV media streamers, Jetson developer kits (e.g., NANO, NANO

2GB, and NANO MODULE), QUADRO professional graphics cards (e.g., QUADRO RTX

8000, QUADRO RTX 8000 NVLink HB Bridge, QUADRO RTX 6000, QUADRO RTX 6000

NVLink HB Bridge, QUADRO GV100, QUADRO GV100 Bridge, and QUADRO Sync II),

DGX AI Workstations, products manufactured at, for example, 5nm, 7nm, 28nm, and/or 90nm

technology node, and similar products, devices, systems, components of systems, and/or

integrated circuit (“NVIDIA Scheduling Products”).

       15.     On information and belief, Defendant NVIDIA (directly or through its NVIDIA

Foundry Partners such as UMC and/or TSMC) uses Applied Materials’ SmartFactory and/or

other similar proprietary or third-party scheduling and dispatching platform hardware and/or



                                                   7
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 8 of 83




software (e.g., with similar technical and functional features) to design, develop, or manufacture

the NVIDIA Scheduling Products for importation into the United States for use, sale, and/or

offer for sale in this district and throughout the United States.

       16.     On information and belief, Defendant NVIDIA (directly and/or through its

NVIDIA Foundry Partners such as UMC and/or TMC) has a contractual relationship with ASML

Holding N.V. and/or its subsidiaries (“ASML”) (see, e.g., LinkedIn Profile for Spencer Lin,

Operation Manager at ASML, available at https://www.linkedin.com/in/spencer-lin-a48a0082/

(last visited Oct. 12, 2020); LinkedIn Profile for Leo Li, Product Engineer at ASML, available at

https://www.linkedin.com/in/leo-li-74222754/ (last visited Oct. 12, 2020); LinkedIn Profile for

Tsung Ming C., Applicant Engineer at ASML, available at https://www.linkedin.com/in/tsung-

ming-c-49b4b77/ (last visited Oct. 12, 2020); LinkedIn Profile for Vince Liu, Product Manager

at ASML, available at https://www.linkedin.com/in/vince-liu-4820b149/ (last visited Oct. 12,

2020); and LinkedIn Profile for Henry Yeh, Applicant Engineer at ASML, available at

https://www.linkedin.com/in/heavyyeh/ (last visited Oct. 12, 2020)), and that one or more of the

NVIDIA Foundry Partners (e.g., UMC and/or) employ ASML’s semiconductor fabrication or

manufacturing equipment and/or platforms (e.g., ASML’s TWINSCAN system hardware and

software or “TWINSCAN”) to design, develop, and/or manufacture Defendant NVIDIA’s

semiconductor products and devices, such as graphics cards (e.g. GEFORCE RTX models

(including, but not limited to, GEFORCE RTX 2060, 2060 SUPER, 2070, 2070 SUPER, 2080,

2080 SUPER, 3070, 3080, and 3090), GEFORCE GTX models (including, but not limited to,

GEFORCE GTX 1650, 1650 SUPER, 1660, and 1660 Super), GEFORCE GTX TI models

(including, but not limited to, GEFORCE GTX 1650 TI and 1660 TI), TITAN RTX models

(including, but not limited to, TITAN RTX , TITAN XP models, ZOTAC models, GIGABYTE



                                                  8
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 9 of 83




models, ASUS models, MSI models, and EVGA models), SHIELD devices, SHIELD TV media

streamers, Jetson developer kits (e.g., NANO, NANO 2GB, and NANO MODULE), QUADRO

professional graphics cards (e.g., QUADRO RTX 8000, QUADRO RTX 8000 NVLink HB

Bridge, QUADRO RTX 6000, QUADRO RTX 6000 NVLink HB Bridge, QUADRO GV100,

QUADRO GV100 Bridge, and QUADRO Sync II), DGX AI Workstations, products

manufactured at, for example, 5nm, 7nm, 28nm, and/or 90nm technology node, and similar

products, devices, systems, components of systems, and/or integrated circuit (“NVIDIA

TWINSCAN Products”). See, e.g., “BRIEF-Taiwan’s UMC orders equipment from ASML for

T$657 mln,” available at https://www.reuters.com/article/umc-corp-asml-holding-brief/brief-

taiwans-umc-orders-equipment-from-asml-for-t657-mln-idUSS7N0P700I20140728 (last

accessed October 12, 2020); see also “UMC buys equipment from ASML,” available at

https://www.digitimes.com/news/a20160621PM200.html (last accessed October 12, 2020); see

also “ASML apparently beats Nikon for UMC’s huge 300-mm scanner order,” available at

https://www.eetimes.com/asml-apparently-beats-nikon-for-umcs-huge-300-mm-scanner-order/

(last accessed October 12, 2020); see also “ASML shares gain after reports of large TSMC

order,” available at https://seekingalpha.com/news/3636158-asml-shares-gain-after-reports-of-

large-tsmc-order (last visited Oct. 12, 2020); see also “ASML’s NXE Platform Performance,”

available at http://euvlsymposium.lbl.gov/pdf/2013/pres/RudyPeeters.pdf (last visited Oct. 12,

2020).

         17.    On information and belief, Defendant NVIDIA (directly or through its NVIDIA

Foundry Partners such as UMC and/or TSMC) uses ASML’s TWINSCAN platform and/or its

software to design, develop, or manufacture the NVIDIA TWINSCAN Products for importation




                                               9
                Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 10 of 83




into the United States for use, sale, and/or offer for sale in this district and throughout the United

States.

          18.     On information and belief, Defendant NVIDIA (directly and/or through its

NVIDIA Foundry Partners) has a contractual relationship with ASML and/or its subsidiaries

(see, e.g., LinkedIn Profile for Spencer Lin, Operation Manager at ASML, available at

https://www.linkedin.com/in/spencer-lin-a48a0082/ (last visited Oct. 12, 2020); LinkedIn Profile

for Leo Li, Product Engineer at ASML, available at https://www.linkedin.com/in/leo-li-

74222754/ (last visited Oct. 12, 2020); LinkedIn Profile for Tsung Ming C., Applicant Engineer

at ASML, available at https://www.linkedin.com/in/tsung-ming-c-49b4b77/ (last visited Oct. 12,

2020); LinkedIn Profile for Vince Liu, Product Manager at ASML, available at

https://www.linkedin.com/in/vince-liu-4820b149/ (last visited Oct. 12, 2020); and LinkedIn

Profile for Henry Yeh, Applicant Engineer at ASML, available at

https://www.linkedin.com/in/heavyyeh/ (last visited Oct. 12, 2020)), and that one or more of the

NVIDIA Foundry Partners employ ASML’s semiconductor fabrication or manufacturing

equipment and/or platforms (e.g., ASML’s YieldStar metrology and inspection system hardware

and software) to design, develop, and/or manufacture Defendant NVIDIA’s semiconductor

products and devices, such as graphics cards (e.g. GEFORCE RTX models (including, but not

limited to, GEFORCE RTX 2060, 2060 SUPER, 2070, 2070 SUPER, 2080, 2080 SUPER, 3070,

3080, and 3090), GEFORCE GTX models (including, but not limited to, GEFORCE GTX 1650,

1650 SUPER, 1660, and 1660 Super), GEFORCE GTX TI models (including, but not limited to,

GEFORCE GTX 1650 TI and 1660 TI), TITAN RTX models (including, but not limited to,

TITAN RTX , TITAN XP models, ZOTAC models, GIGABYTE models, ASUS models, MSI

models, and EVGA models), SHIELD devices, SHIELD TV media streamers, Jetson developer



                                                  10
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 11 of 83




kits (e.g., NANO, NANO 2GB, and NANO MODULE), QUADRO professional graphics cards

(e.g., QUADRO RTX 8000, QUADRO RTX 8000 NVLink HB Bridge, QUADRO RTX 6000,

QUADRO RTX 6000 NVLink HB Bridge, QUADRO GV100, QUADRO GV100 Bridge, and

QUADRO Sync II), DGX AI Workstations, products manufactured at, for example, 5nm, 7nm,

28nm, and/or 90nm technology node, and similar products, devices, systems, components of

systems, and/or integrated circuit, and similar systems, products, devices, and integrated circuits

(“NVIDIA YieldStar Products”). See, e.g., “BRIEF-Taiwan’s UMC orders equipment from

ASML for T$657 mln,” available at https://www.reuters.com/article/umc-corp-asml-holding-

brief/brief-taiwans-umc-orders-equipment-from-asml-for-t657-mln-idUSS7N0P700I20140728

(last accessed October 12, 2020); see also “UMC buys equipment from ASML,” available at

https://www.digitimes.com/news/a20160621PM200.html (last accessed October 12, 2020); see

also “ASML apparently beats Nikon for UMC’s huge 300-mm scanner order,” available at

https://www.eetimes.com/asml-apparently-beats-nikon-for-umcs-huge-300-mm-scanner-order/

(last accessed October 12, 2020); see also “ASML shares gain after reports of large TSMC

order,” available at https://seekingalpha.com/news/3636158-asml-shares-gain-after-reports-of-

large-tsmc-order (last visited Oct. 12, 2020); see also “ASML’s NXE Platform Performance,”

available at http://euvlsymposium.lbl.gov/pdf/2013/pres/RudyPeeters.pdf (last visited Oct. 12,

2020).

         19.     On information and belief, Defendant NVIDIA (directly or through its NVIDIA

Foundry Partners) uses ASML’s YieldStar platform and/or its software to design, develop, or

manufacture the NVIDIA YieldStar Products for importation into the United States for use, sale,

and/or offer for sale in this district and throughout the United States.




                                                 11
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 12 of 83




       20.     On information and belief, Defendant NVIDIA (e.g., through its NVIDIA

Foundry Partners) designs, develops, and/or manufactures Defendant NVIDIA’s semiconductor

products and devices that employ an integrated circuit package comprising a stiffener with a

bottom surface coupled to a substrate and having a space at least partly surrounding a passive

electronic component, including GPUs and graphics cards and processors, such as GeForce GTX

980M GPU, GeForce GTX 980 GPU, GeForce GTX 970M GPU, GeForce GTX 980MX,

GeForce GTX 980 Mobile, GeForce GTX 965M, GRID M6-8Q, Quadro M3000M, Quadro

M4000, Quadro M4000M, Quadro M5000, Quadro M5000M, and Tesla M6, and similar

systems, products, devices, and integrated circuits containing same (e.g., Microsoft Surface

Studio computer or similar systems containing N16E-GS-KAB-A1 chipset or similar ICs

(“NVIDIA Stiffener Products”).

       21.     On information and belief, Defendant NVIDIA (directly or through its NVIDIA

Foundry Partners) uses this infringing method to fabricate or manufacture the NVIDIA Stiffener

Products for importation into the United States for use, sale, and/or offer for sale in this district

and throughout the United States.

       22.     On information and belief, Defendant NVIDIA (e.g., through its NVIDIA

Foundry Partners) designs, develops, and/or manufactures Defendant NVIDIA’s semiconductor

products and devices that employ an integrated circuit package strip with at least one integrated

circuit package in the strip having four lateral sections that surround a stiffener and where at least

two of the four lateral sections are shared with different integrated circuit packages along the

strip, the stiffener comprising a bottom surface coupled to a substrate and having a space at least

partly surrounding at least one passive electronic component, including graphics cards and GPUs




                                                  12
                Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 13 of 83




(e.g., GeForce GTX 1080Ti), and similar systems, products, devices, and integrated circuits

(“NVIDIA Strip Package Products”).

          23.     On information and belief, Defendant NVIDIA (directly or through its NVIDIA

Foundry Partners) uses this infringing method to fabricate or manufacture the NVIDIA Strip

Package Products for importation into the United States for use, sale, and/or offer for sale in this

district and throughout the United States.

          24.     Defendant NVIDIA works with third parties to design and/or develop third party

products, such as mobile devices, tablet products, internet of things devices, automotive devices,

networking and broadband devices, and home devices that include one or more NVIDIA APC

Products, NVIDIA Scheduling Products, NVIDIA Stiffener Products, NVIDIA Strip Package

Products, NVIDIA TWINSCAN Products, and/or NVIDIA YieldStar Products (“Third Party

Products”). NVIDIA assists third parties, directly or through others, to import the Third Party

Products into the United States and offer to sell, and sell, such Third Party Products in the United

States.

                                   JURISDICTION AND VENUE

          25.     This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1, et seq.

          26.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

          27.     NVIDIA is subject to this Court’s general personal jurisdiction at least because

NVIDIA is a resident of Texas as defined by Texas law.

          28.     NVIDIA is additionally subject to this Court’s general and specific personal

jurisdiction because NVIDIA has sufficient minimum contacts within the State of Texas and this

District, pursuant to due process and/or the Texas Long Arm Statute, Tex. Civ. Prac. & Rem.



                                                   13
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 14 of 83




Code § 17.042. On information and belief, NVIDIA contracted with one or more Texas

residents in this District and one or both parties performed the contract at least in part in the State

of Texas and this District; NVIDIA committed the tort of patent infringement in State of Texas

and this District; NVIDIA purposefully availed itself of the privileges of conducting business in

the State of Texas and in this District; NVIDIA regularly conducts and solicits business within

the State of Texas and within this District; NVIDIA recruits residents of the State of Texas and

this District for employment inside or outside the State of Texas; Plaintiff’s causes of action arise

directly from NVIDIA’s business contacts and other activities in the State of Texas and this

District; and NVIDIA designs, develops, manufactures, distributes, makes available, imports,

sells and offers to sell products and services throughout the United States, including in this

judicial District, and introduces infringing products and services that into the stream of

commerce knowing that they would be used and sold in this judicial district and elsewhere in the

United States.

       29.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b).

Defendant NVIDIA is subject to personal jurisdiction in this District and a substantial part of the

events giving rise to Vantage Micro’s claims against NVIDIA occurred and continue to occur in

this District. NVIDIA has a regular and established place of business in this district—including

at least its regional office at 11001 Lakeline Blvd., Building 2, Suite 100, Austin, TX 78717—

and its acts of infringement have taken place and are continuing to take place in this District.

       30.       On information and belief, NVIDIA employs engineers in this District to design

and develop products, devices, systems, and/or components of systems that are accused of

infringing or more claims of the Asserted Patents. On information and belief, NVIDIA conducts




                                                  14
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 15 of 83




software and hardware development, marketing, and promotion activities with respect to

NVIDIA products that infringe one or more claims of the Asserted Patents.

       31.     Further, NVIDIA has regularly made new product announcements in the state of

Texas and this District. For example, on May 6, 2016, NVIDIA selected a forum in this judicial

district to announce and offer for sale certain NVIDIA graphics cards, which upon information

and belief infringe at least one claim of at least one of the Asserted Patents. Specifically,

NVIDIA’s co-founder and CEO Jensen Huang promoted NVIDIA products, including the

NVIDIA GeForce GTX 1080 graphics card, at the Austin Convention Center located at 500 East

Cesar Chavez Street, Austin, TX, 78701, in this judicial district. Mr. Huang demonstrated and

touted the capabilities of the GeForce GTX 1080 product. NVIDIA also demonstrated for the

first time another infringing product (GeForce GTX 1070).

       32.     Additionally, NVIDIA—directly or through intermediaries (including distributors,

retailers, and others), subsidiaries, alter egos, and/or agents—ships, distributes, offers for sale,

and/or sells its products in the United States and this District. NVIDIA has purposefully and

voluntarily placed one or more of its infringing products into the stream of commerce with the

awareness and/or intent that they will be purchased by consumers in this District. On information

and belief, NVIDIA knowingly and purposefully ships infringing products into, and within, this

District through an established distribution channel. These infringing products have been, and

continue to be, purchased by consumers and businesses in this District.

                                     THE PATENTS-IN-SUIT

       33.     On November 8, 2001, U.S. Patent Application No. 10/010,463 was filed at the

USPTO (“the ’463 Application”). The ’463 Application was duly examined and issued as U.S.

Patent No. 6,660,651 (“the ’651 patent”), entitled “Adjustable Wafer Stage, and a Method and



                                                  15
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 16 of 83




System for Performing Process Operations Using Same” on December 9, 2003. A true and

correct copy of the ʼ651 patent is attached hereto as Exhibit A.

       34.     Ocean Semiconductor is the owner of the ʼ651 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for Defendant

NVIDIA’s infringement of the ʼ651 patent.

       35.     The inventions of the ’651 patent resolve technical problems related to cross-

wafer variations or non-uniformity characteristics in semiconductor wafers that are caused by

different deposition and etch processes performed during semiconductor manufacturing. For

example, the ’651 patent provides a process tool that includes an adjustable wafer stage that

allows positioning or re-positioning of the wafer stage, such as raising, lowering, and varying a

tilt of the surface of the wafer stage, in order to effectuate the deposition rates of semiconductor

materials formed on a wafer.

       36.     The claims of the ’651 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’651 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       37.     The ’651 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to a process tool

with an adjustable wafer stage that offers customizable positioning features to facilitate raising,

lowering, or tilting of the wafer stage. This design allows surface adjustment of a wafer surface

on which semiconductor materials are deposited to ensure a surface profile that is uniform across



                                                 16
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 17 of 83




the surface of each wafer. The ’651 patent claims thus specify how a semiconductor

manufacturing system is manipulated to yield a desired result.

       38.     Accordingly, each claim of the ’651 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       39.     On April 30, 2002, U.S. Patent Application No. 10/135,145 was filed at the

USPTO (the “’145 Application”). The ’145 Application was duly examined and issued as U.S.

Patent No. 6,907,305 (“the ‘305 Patent”), entitled “Agent Reactive Scheduling in an Automated

Manufacturing Environment” on June 14, 2005. A true and correct copy of the ʼ305 patent is

attached hereto as Exhibit B.

       40.     Ocean Semiconductor is the owner of the ʼ305 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NVIDIA’s

infringement of the ʼ305 patent.

       41.     The inventions of the ’305 patent resolve technical problems related to utilization

of process tools and scheduling and execution control of factory control systems. For example,

the ’305 patent describes agents that reactively schedule, initiate, and execute activities, such as

lot transport and processing, in response to certain events occurring during the semiconductor

manufacturing process.

       42.     The claims of the ’305 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’305 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome




                                                 17
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 18 of 83




problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       43.     The ’305 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to a manufacturing

system that facilitates the reactive scheduling of events resulting from certain factory state

changes occurred within the process flow, such as a downtime occurrence, a machine becoming

available, a processing chamber being down, a lot departing a machine, a preventative

maintenance and equipment qualification being detected, and a wafer being completed. This

system, in turn, allows efficient management of factory control systems and optimizes wafer

throughput. The ’305 patent claims thus specify how a semiconductor manufacturing system is

manipulated to yield a desired result.

       44.     Accordingly, each claim of the ’305 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       45.     On July 31, 2000, U.S. Patent Application No. 09/629,073 was filed at the

USPTO (“the ʼ073 Application”). The ʼ073 Application was duly examined and issued as U.S.

Patent No. 6,725,402 (“the ʼ402 Patent”), entitled “Method and Apparatus for Fault Detection of

a Processing Tool and Control Thereof Using an Advanced Process Control (APC) Framework”)

on April 20, 2004. A true and correct copy of the ʼ402 patent is attached hereto as Exhibit C.

       46.     Ocean Semiconductor is the owner of the ʼ402 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NVIDIA’s

infringement of the ʼ402 patent.




                                                 18
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 19 of 83




       47.     The inventions of the ’402 patent resolve technical problems related to the delay

in reporting manufacturing faults during semiconductor manufacturing, which led to faulty

semiconductor devices being produced. For example, the ’402 patent describes systems and

methods for shutting down a process tool or halting a manufacturing process in the presence of a

manufacturing fault.

       48.     The claims of the ’402 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’402 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       49.     The ’402 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to a fault detection

system in a semiconductor manufacturing process to detect the presence of a manufacturing fault

and perform corrective measures in an expedient manner. The ’402 patent claims thus specify

how a semiconductor manufacturing system is manipulated to yield a desired result.

       50.     Accordingly, each claim of the ’402 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       51.     On June 13, 2005, U.S. Patent Application No. 11/151,098 was filed at the

USPTO (“the ʼ098 Application”). The ʼ098 Application was duly examined and issued as U.S.

Patent No. 6,968,248 (“the ʼ248 Patent”), entitled “Agent Reactive Scheduling in an Automated




                                                 19
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 20 of 83




Manufacturing Environment” on November 22, 2005. A true and correct copy of the ʼ248 patent

is attached hereto as Exhibit D.

       52.     Ocean Semiconductor is the owner of the ʼ248 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NVIDIA’s

infringement of the ʼ248 patent.

       53.     The inventions of the ’248 patent resolve technical problems related to utilization

of process tools and scheduling and execution control of factory control systems. For example,

the ’248 patent describes agents that reactively schedule, initiate, and execute activities, such as

lot transport and processing, in response to certain events occurring during the semiconductor

manufacturing process.

       54.     The claims of the ’248 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’248 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       55.     The ’248 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to a manufacturing

system that facilitates the reactive scheduling of events resulting from certain factory state

changes occurred within the process flow, such as a downtime occurrence, a machine becoming

available, a processing chamber being down, a lot departing a machine, a preventative

maintenance and equipment qualification being detected, and a wafer being completed. This

system, in turn, allows efficient management of factory control systems and optimizes wafer



                                                 20
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 21 of 83




throughput. The ’248 patent claims thus specify how a semiconductor manufacturing system is

manipulated to yield a desired result.

       56.     Accordingly, each claim of the ’248 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       57.     On March 5, 2003, U.S. Patent Application No. 10/379,738, was filed at the

USPTO (“the ʼ738 Application”). The ʼ738 Application was duly examined and issued as U.S.

Patent No. 7,080,330 (“the ʼ330 patent”), entitled “Concurrent Measurement of Critical

Dimension and Overlay in Semiconductor Manufacturing,” on Jul. 18, 2006. A true and correct

copy of the ʼ330 patent is attached hereto as Exhibit E.

       58.     Ocean Semiconductor is the owner of the ʼ330 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NVIDIA’s

infringement of the ʼ330 patent.

       59.     The inventions of the ʼ330 patent resolve technical problems related to forming

integrated circuits without overlay errors. For example, the ʼ330 patent describes a method that

monitors and controls a semiconductor fabrication process that mitigate overlay errors and

achieve desired critical dimensions.

       60.     The claims of the ʼ330 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ʼ330 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.



                                                21
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 22 of 83




        61.       The ʼ330 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to, for example,

partitioning a wafer into grid blocks to facilitate concurrent measurements of critical dimensions

and overlay as the wafer matriculates through the semiconductor fabrication processes in order to

mitigate overlay errors and bring critical dimension within acceptable tolerances. The ʼ330

patent claims thus specify how a semiconductor manufacturing process is manipulated to yield a

desired result.

        62.       Accordingly, each claim of the ʼ330 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

        63.       On May 1, 2003, U.S. Patent Application No. 10/427,620, was filed at the

USPTO (“the ʼ620 Application”). The ʼ620 Application was duly examined and issued as U.S.

Patent No. 6,836,691 (“the ʼ691 patent”), entitled “Method and Apparatus for Filtering

Metrology Data Based on Collection Purpose,” on Dec. 28, 2004. A true and correct copy of the

ʼ691 patent is attached hereto as Exhibit F.

        64.       Ocean Semiconductor is the owner of the ʼ691 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NVIDIA’s

infringement of the ʼ691 patent.

        65.       The inventions of the ʼ691 patent resolve technical problems related to a process

controller collecting metrology data that does not accurately reflect the state of the fabrication

process or the device(s) being manufactured. For example, the ʼ691 patent describes a method of

generating context data for the metrology data and filtering the metrology data to improve the




                                                   22
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 23 of 83




performance of the process controller by removing outlier data that exhibits variation from a

source other than normal process variation.

        66.     The claims of the ʼ691 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ʼ691 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

        67.     The ʼ691 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to, for example, a

process controller that gathers and filters metrology data to remove data originated from non-

process sources of variation in order to, for example, accurately identify a fault detection. The

ʼ691 patent claims thus specify how a semiconductor manufacturing process is manipulated to

yield a desired result.

        68.     Accordingly, each claim of the ʼ691 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

        69.     On Nov 2, 2004, U.S. Patent Application No. 10/979,309, was filed at the USPTO

(“the ʼ309 Application”). The ʼ309 Application was duly examined and issued as U.S. Patent

No. 8,676,538 (“the ʼ538 patent”), entitled “Adjusting Weighting of a parameter Relating to

Fault Detection Based on a Detected Fault,” on Mar. 18, 2014. A true and correct copy of the

ʼ538 patent is attached hereto as Exhibit G.




                                                 23
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 24 of 83




       70.     Ocean Semiconductor is the owner of the ʼ538 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NVIDIA’s

infringement of the ʼ538 patent.

       71.     The inventions of the ʼ538 patent resolve technical problems related to

inaccurately detecting faults in semiconductor manufacturing processes. For example, the ʼ691

patent describes a method for employing a dynamic weighting technique in fault detection

analysis, including determining a relationship of a parameter relating to the fault detection

analysis to a detected fault and adjusting a weighting associating with the parameter based upon

the relationship of the parameter to the detected fault.

       72.     The claims of the ʼ538 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ʼ538 patent recite one or more inventive concepts that are

rooted in computerized semiconductor manufacturing or fabrication technologies, and overcome

problems specifically arising in the realm of computerized semiconductor manufacturing or

fabrication technologies.

       73.     The ʼ538 patent is directed to an invention that is not merely the routine or

conventional use of the Internet or a generic computer. Instead, it is directed to, for example,

performing fault detection analyses using dynamic weighting processes to accurately assess

faults associated with processing semiconductor wafers. The ʼ538 patent claims thus specify

how a semiconductor manufacturing process is manipulated to yield a desired result.

       74.     Accordingly, each claim of the ʼ538 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.



                                                 24
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 25 of 83




       75.     On Apr. 28, 2008, U.S. Patent Application No. 12/110,798, was filed at the

USPTO (“the ʼ798 Application”). The ʼ798 Application was duly examined and issued as U.S.

Patent No. 8,120,170 (“the ʼ170 patent”), entitled “Integrated Package Circuit with Stiffener,” on

Feb. 21, 2012. A true and correct copy of the ʼ170 patent is attached hereto as Exhibit H.

       76.     Ocean Semiconductor is the owner of the ʼ170 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NVIDIA’s

infringement of the ʼ170 patent.

       77.     The inventions of the ʼ170 patent resolve technical problems related to providing

a thinner circuit board that offers mechanical resistance suited for large scale industrialization in

a cost-effective manner. For example, the ʼ170 patent describes an integrated circuit package,

comprising: a substrate; a packaged integrated chip coupled to the substrate; at least one passive

electronic component coupled to the substrate; and a stiffener comprising a top surface and a

bottom surface, the bottom surface coupled to the substrate and having a space at least partly

surrounding the at least one passive electronic component.

       78.     On Feb. 1, 2012, U.S. Patent Application No. 13/363,620, was filed at the USPTO

(“the ʼ620 Application”). The ʼ620 Application was duly examined and issued as U.S. Patent

No. 8,847,383 (“the ʼ383 patent”), entitled “Integrated Circuit Package Strip with Stiffener,” on

Sept. 30, 2014. A true and correct copy of the ʼ383 patent is attached hereto as Exhibit I.

       79.     Ocean Semiconductor is the owner of the ʼ383 patent and has the full and

exclusive right to bring actions and recover past, present, and future damages for NVIDIA’s

infringement of the ʼ383 patent.

       80.     The inventions of the ʼ383 patent resolve technical problems related to providing

a thinner circuit board that offers mechanical resistance suited for large scale industrialization in



                                                 25
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 26 of 83




a cost-effective manner. For example, the ʼ383 patent describes an integrated circuit package

strip, comprising: a plurality of integrated circuit packages, wherein at least one integrated circuit

package in the strip has four lateral sections that surround a stiffener and where the integrated

circuit package shares at least two of the four lateral sections with different integrated circuit

packages along the strip, wherein the stiffener comprising a top surface and a bottom surface, the

bottom surface coupled to the substrate and having a space at least partly surrounding at least one

passive electronic component coupled to a substrate.

                     COUNT I: INFRINGEMENT OF THE ʼ651 PATENT

       81.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       82.     At least as of October 15, 2020, Ocean Semiconductor placed NVIDIA on actual

notice of the ’651 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’651 patent. NVIDIA has had actual knowledge of the ’651 patent and its

own infringement of the ’651 patent since at least that time.

       83.     On information and belief, NVIDIA has directly infringed and continues to

infringe at least claim 19 of the ’651 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, integrated circuits that are designed, developed,

fabricated, and/or manufactured using the ASML TWINSCAN system and/or similar systems

(e.g., with similar technical and functional features), and systems, products, and/or devices

containing these integrated circuits including at least the NVIDIA TWINSCAN Products (“ʼ651

Accused Products”) in violation of 35 U.S.C. § 271. The ʼ651 Accused Products are

manufactured by a process including all of the limitations of at least claim 19 of the ʼ651 patent.



                                                  26
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 27 of 83




Each such product includes an integrated circuit fabricated or manufactured using, for example,

the ASML TWINSCAN system.

       84.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’651 patent beyond the ʼ651 Accused Products already identified herein.

       85.     Specifically, on information and belief, NVIDIA has directly infringed and

continues to infringe at least claim 19 of the ’651 patent literally or under the doctrine of

equivalents, by importing into the United States, and/or using, and/or selling, and/or offering for

sale in the United States, without authority or license, the ’651 Accused Products, in violation of

35 U.S.C. § 271(g). On information and belief, NVIDIA imports the ʼ651 Accused Products into

the United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ʼ651 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ʼ651 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ʼ651 Accused Products in the

United States. On information and belief, NVIDIA offers the ʼ651 Accused Products for sale in

the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.

       86.     The ʼ651 Accused Products are manufactured by a process including all of the

limitations of at least claim 19 of the ʼ651 patent. For example, during the manufacture of the

ʼ651 Accused Products, a process chamber is provided that includes a wafer stage having a

surface that is adjustable. The surface of the wafer stage is adjusted by performing at least one

of raising, lowering, and varying a tilt of the surface of the wafer stage. A wafer from which the



                                                 27
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 28 of 83




ʼ651 Accused Products are fabricated or manufactured is positioned after adjusting the wafer

stage such that a process operation is performed on the wafer positioned on the wafer stage. On

information and belief, NVIDIA, directly or through one of its Foundry Partners, contracted with

ASML to use this process to design, develop, or manufacture the ʼ651 Accused Products. On

information and belief, NVIDIA, directly or through one of its Foundry Partners, contracted with

ASML to use this process to design, develop, or manufacture the ʼ651 Accused Products.

       87.     Attached hereto as Exhibit J, and incorporated by reference herein, is a claim

chart detailing how each of the ʼ651 Accused Products is manufactured using the ASML

TWINSCAN system by a NVIDIA Foundry Partner on behalf of NVIDIA (e.g., TSMC and/or

UMC) that satisfies each element of at least claim 19 of the ’651 patent, literally or under the

doctrine of equivalents.

       88.     On information and belief, the ʼ651 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       89.     On information and belief, at least as of October 15, 2020, NVIDIA has induced

and continues to induce others actively, knowingly, and intentionally, including its suppliers and

contract manufacturers, to infringe one or more claims of the ’651 patent, including, but not

limited to, claim 19, pursuant to 35 U.S.C. § 271(b), by actively encouraging others to import

into the United States, and/or make, use, sell, and/or offer to sell in the United States, the ’651

Accused Products or products containing the infringing semiconductor components of the ’651

Accused Products, by actively inducing others to infringe the ’651 patent by making, using,

selling, offering for sale, marketing, advertising, and/or importing the Accused Products to their




                                                 28
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 29 of 83




customers for use in downstream products that infringe, or were manufactured using processes

that infringe, the ’651 patent, and by instructing others to infringe the ’651 patent.

       90.     For example, NVIDIA actively promotes the sale, use, and importation of the

ʼ651 Accused Products in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution

channels that encourage infringing uses, sales, offers to sell, and importation of the ’651 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and

belief, NVIDIA supplies customers with ’651 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ’651 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of

technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).




                                                 29
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 30 of 83




       91.     On information and belief, NVIDIA sells or offers for sale the ʼ651 Accused

Products to third parties that incorporate the ʼ651 Accused Products into third party products

(“the ʼ651 Third Party Products”).

       92.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development of the ʼ651 Third Party Products and provides technical

support and supports the sales of the ʼ651 Third Party Products.

       93.     On information and belief, since at least as of October 15, 2020, NVIDIA has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’651 Third Party Products that include at least one ’651

Accused Product fabricated or manufactured using the ASML TWINSCAN system, or similar

systems (e.g., with similar technical and functional features), whose make, use, sale, offer for

sale, or importation constitutes direct infringement of at least one claim of the ’651 patent.

       94.     On information and belief, the ʼ651 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ʼ651 Third Party Products”).

       95.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports

the ’651 Accused Products and/or Imported ’651 Third-Party Products into the United States for

or on behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of

infringement by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to

infringe the ’651 patent and intended that it do so. This encouragement includes at least ordering

or instructing the Third Party Importer to import the ’651 Accused Products and/or ’651 Third-

Party Products into the United States, providing directions and other materials to the Third Party



                                                 30
             Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 31 of 83




Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,

this behavior has continued since Defendant first became aware of the ’651 patent and the

infringement thereof.

       96.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’651 Accused Products and/or Imported ’651 Third-Party Products in the United

States for or on behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable

for inducement of infringement by the Third Party Manufacturer. NVIDIA has encouraged the

Third Party Manufacturer to infringe the ’651 patent and intended that it do so. This

encouragement includes, without limitation, ordering the ’651 Accused Products from the Third

Party Manufacturer since Defendant first became aware of the ’651 patent and its infringement

by the Third Party Manufacturer.

       97.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the ’651 Accused Products, ’651 Third Party Products, and Imported ʼ651 Third

Party Products.

       98.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’651 patent.

       99.     NVIDIA has continued to infringe the ’651 patent since at least October 15, 2020,

despite being on notice of the ’651 patent and its infringement. NVIDIA has therefore infringed

the ’651 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights

since at least October 15, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of



                                                 31
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 32 of 83




its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        100.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends for the claim

chart (Exhibit J) for the ’651 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                     COUNT II: INFRINGEMENT OF THE ʼ402 PATENT

        101.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

        102.     At least as of October 15, 2020, Ocean Semiconductor placed NVIDIA on actual

notice of the ’402 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’402 patent. NVIDIA has had actual knowledge of the ’402 patent and its

own infringement of the ’402 patent since at least that time.

        103.     NVIDIA has directly infringed and continues to infringe at least claim 1 of the

’402 patent literally or under the doctrine of equivalents, by importing into the United States,

and/or using, and/or selling, and/or offering for sale in the United States, without authority or

license, integrated circuits designed, developed, fabricated, and/or manufactured using the

Applied Materials E3 system, PDF Solutions’ Exensio system, and/or similar systems (e.g., with

similar technical and functional features), and systems, products, and/or devices containing these

integrated circuits including at least the NVIDIA APC Products (“’402 Accused Products”) in


                                                   32
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 33 of 83




violation of 35 U.S.C. § 271. The ’402 Accused Products are manufactured by a process

including all of the limitations of at least claim 1 of the ’402 patent. Each such product includes

an integrated circuit fabricated or manufactured using, for example, the Applied Materials E3

system and/or PDF Solutions’ Exensio system.

       104.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’402 patent beyond the ’402 Accused Products already identified herein.

       105.     Specifically, on information and belief, NVIDIA has directly infringed and

continues to infringe at least claim 1 of the ’402 patent literally or under the doctrine of

equivalents, by importing into the United States, and/or using, and/or selling, and/or offering for

sale in the United States, without authority or license, the ’402 Accused Products, in violation of

35 U.S.C. § 271(g). On information and belief, NVIDIA imports the ’402 Accused Products into

the United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ’402 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ’402 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ’402 Accused Products in the

United States. On information and belief, NVIDIA offers the ’402 Accused Products for sale in

the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.

       106.     The ’402 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’402 patent. The ’402 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example, the



                                                  33
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 34 of 83




Applied Materials E3 system and/or PDF Solutions’ Exensio system. For example, during the

manufacture of the ’402 Accused Products (e.g., by the Applied Materials E3 system and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional

features)), operational state data of a processing tool related to the manufacture of a processing

piece (e.g., from which the ’402 Accused Products are fabricated or manufactured) is received at

a first interface. The state data from the first interface is sent to a fault detection unit, including

sending the state data from the first interface to a data collection unit. The state data is

accumulated at the data collection unit and translated from a first communications protocol to a

second communications protocol compatible with the fault detection unit. The translated state

data is sent from the data collection unit to the fault detection unit to determine if a fault

condition exists with the processing tool based upon the state data received by the fault detection

unit. Then, a predetermined action is performed on the processing tool in response to the

presence of a fault condition, and an alarm signal indicative of the fault condition is sent to an

advanced process control framework from the fault detection unit providing that a fault condition

of the processing tool was determined by the fault detection unit. This manufacturing process

also includes sending a signal by the framework to the first interface reflective of the

predetermined action, and sending the accumulated state data from the data collection unit to the

fault detection unit while a processing piece is being processed by the tool. On information and

belief, NVIDIA, directly or through one of its Foundry Partners (e.g., TSMC and/or UMC),

contracted with Applied Materials and PDF Solutions to use this process to design, develop, or

manufacture the ʼ402 Accused Products.

        107.     Attached hereto as Exhibits K and L, and incorporated by reference herein, are

claim charts detailing how each of the ʼ402 Accused Products is manufactured using the Applied



                                                   34
                 Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 35 of 83




Materials E3 system and/or PDF Solutions’ Exensio system by a NVIDIA Foundry Partner on

behalf of NVIDIA (e.g., UMC and/or TSMC) that satisfies each element of at least claim 1 of the

ʼ402 patent, literally or under the doctrine of equivalents.

          108.     On information and belief, the ʼ402 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

          109.     On information and belief, since at least as of October 15, 2020, NVIDIA has

induced and continues to induce others actively, knowingly, and intentionally, including its

suppliers and contract manufacturers, to infringe one or more claims of the ʼ402 patent,

including, but not limited to, claim 1, pursuant to 35 U.S.C. § 271(b), by actively encouraging

others to import into the United States, and/or make, use, sell, and/or offer to sell in the United

States, the ʼ402 Accused Products or products containing the infringing semiconductor

components of the ʼ402 Accused Products, by actively inducing others to infringe the ʼ402 patent

by making, using, selling, offering for sale, marketing, advertising, and/or importing the Accused

Products to their customers for use in downstream products that infringe, or were manufactured

using processes that infringe, the ʼ402 patent, and by instructing others to infringe the ʼ402

patent.

          110.     For example, NVIDIA actively promotes the sale, use, and importation of the

ʼ402 Accused Products in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution



                                                   35
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 36 of 83




channels that encourage infringing uses, sales, offers to sell, and importation of the ʼ402 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and

belief, NVIDIA supplies customers with ʼ402 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ʼ402 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of

technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).

       111.     On information and belief, NVIDIA sells or offers for sale the ʼ402 Accused

Products to third parties that incorporate the ʼ402 Accused Products into third party products

(“the ʼ402 Third Party Products”).

       112.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development of the ʼ402 Third Party Products and provides technical

support and supports the sales of the ʼ402 Third Party Products.

       113.     On information and belief, since at least as of October 15, 2020, NVIDIA has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ʼ402 Third Party Products that include at least one ʼ402



                                                 36
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 37 of 83




Accused Product fabricated or manufactured using the Applied Materials E3 system, and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional

features), whose make, use, sale, offer for sale, or importation constitutes direct infringement of

at least one claim of the ʼ402 patent.

       114.     On information and belief, the ʼ402 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ʼ402 Third Party Products”).

       115.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports the ʼ402

Accused Products and/or Imported ʼ402 Third-Party Products into the United States for or on

behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of infringement

by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to infringe

the ʼ402 patent and intended that it do so. This encouragement includes at least ordering or

instructing the Third Party Importer to import the ʼ402 Accused Products and/or ʼ402 Third-

Party Products into the United States, providing directions and other materials to the Third Party

Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,

this behavior has continued since Defendant first became aware of the ʼ402 patent and the

infringement thereof.

       116.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, uses the patented method to fabricate or

manufacture the ʼ402 Accused Products and/or Imported ʼ402 Third-Party Products in the United

States for or on behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable



                                                 37
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 38 of 83




for inducement of infringement by the Third Party Manufacturer. NVIDIA has encouraged the

Third Party Manufacturer to infringe the ʼ402 patent and intended that it do so. This

encouragement includes, without limitation, ordering the ʼ402 Accused Products from the Third

Party Manufacturer since Defendant first became aware of the ʼ402 patent and its infringement

by the Third Party Manufacturer.

        117.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the ’402 Accused Products, ’402 Third Party Products, and Imported ʼ402 Third

Party Products.

        118.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’402 patent.

        119.     NVIDIA has continued to infringe the ’402 patent since at least October 15, 2020,

despite being on notice of the ’402 patent and its infringement. NVIDIA has therefore infringed

the ’402 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights

since at least October 15, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of

its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        120.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibits K and L) for the ’402 patent to satisfy the notice requirements of Rule 8(a)(2) of the




                                                   38
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 39 of 83




Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                   COUNT III: INFRINGEMENT OF THE ʼ305 PATENT

       121.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       122.     At least as of October 15, 2020, Ocean Semiconductor placed NVIDIA on actual

notice of the ’305 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’305 patent. NVIDIA has had actual knowledge of the ’305 patent and its

own infringement of the ’305 patent since at least that time.

       123.     NVIDIA has directly infringed and continues to infringe at least claim 1 of the

’305 patent literally or under the doctrine of equivalents, by importing into the United States,

and/or using, and/or selling, and/or offering for sale in the United States, without authority or

license, integrated circuits designed, developed, fabricated, and/or manufactured using the

Applied Materials SmartFactory system, camLine’s LineWorks system, and/or other similar

proprietary or third-party scheduling and dispatching platform hardware and/or software (e.g.,

with similar technical and functional features), and systems, products, and/or devices containing

these integrated circuits including at least the NVIDIA Scheduling Products (“’305 Accused

Products”) in violation of 35 U.S.C. § 271. The ’305 Accused Products are manufactured by a

process including all of the limitations of at least claim 1 of the ’305 patent. Each such product

includes an integrated circuit fabricated or manufactured using, for example, the Applied

Materials SmartFactory system and/or camLine’s LineWorks system.

       124.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’305 patent beyond the ’305 Accused Products already identified herein.


                                                 39
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 40 of 83




       125.     Specifically, on information and belief, NVIDIA has directly infringed and

continues to infringe at least claim 1 of the ’305 patent literally or under the doctrine of

equivalents, by importing into the United States, and/or using, and/or selling, and/or offering for

sale in the United States, without authority or license, the ’305 Accused Products, in violation of

35 U.S.C. § 271(g). On information and belief, NVIDIA imports the ’305 Accused Products into

the United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ’305 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ’305 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ’305 Accused Products in the

United States. On information and belief, NVIDIA offers the ’305 Accused Products for sale in

the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.

       126.     The ’305 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’305 patent. For example, during the manufacture of the

’305 Accused Products (e.g., by the Applied Material SmartFactory system, Applied Materials

SmartFactory system and/or camLine’s LineWorks system, and/or similar systems (e.g., with

similar technical and functional features)), an occurrence of a predetermined event is detected in

a process flow and a software scheduling agent is notified of the occurrence. An action is

reactively scheduled from the software scheduling agent responsive to the detection of the

predetermined event. An appointment is proactively scheduled with which the predetermined

event is associated. On information and belief, NVIDIA, directly or through one of its Foundry



                                                  40
                 Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 41 of 83




Partners, contracted with Applied Materials and/or camLine to use this process to design,

develop, or manufacture the ʼ305 Accused Products.

          127.     Attached hereto as Exhibits M and N, and incorporated by reference herein, are

claim charts detailing how each of the ’305 Accused Products is manufactured using the Applied

Materials SmartFactory system and/or camLine’s LineWorks system by a NVIDIA Foundry

Partner on behalf of NVIDIA (e.g., UMC and/or TSMC) that satisfies each element of at least

claim 1 of the ’305 patent, literally or under the doctrine of equivalents.

          128.     On information and belief, the ’305 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

          129.     On information and belief, since at least as of October 15, 2020, NVIDIA has

induced and continues to induce others actively, knowingly, and intentionally, including its

suppliers and contract manufacturers, to infringe one or more claims of the ’305 patent,

including, but not limited to, claim 1, pursuant to 35 U.S.C. § 271(b), by actively encouraging

others to import into the United States, and/or make, use, sell, and/or offer to sell in the United

States, the ’305 Accused Products or products containing the infringing semiconductor

components of the ’305 Accused Products, by actively inducing others to infringe the ’305 patent

by making, using, selling, offering for sale, marketing, advertising, and/or importing the Accused

Products to their customers for use in downstream products that infringe, or were manufactured

using processes that infringe, the ’305 patent, and by instructing others to infringe the ’305

patent.

          130.     For example, NVIDIA actively promotes the sale, use, and importation of the

’305 Accused Products in marketing materials, technical specifications, data sheets, web pages



                                                   41
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 42 of 83




on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution

channels that encourage infringing uses, sales, offers to sell, and importation of the ’305 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and

belief, NVIDIA supplies customers with ’305 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ’305 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of

technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).

       131.     On information and belief, NVIDIA sells or offers for sale the ’305 Accused

Products to third parties that incorporate the ’305 Accused Products into third party products

(“the ’305 Third Party Products”).




                                                42
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 43 of 83




       132.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development of the ’305 Third Party Products and provides technical

support and supports the sales of the ’305 Third Party Products.

       133.     On information and belief, since at least as of October 15, 2020, NVIDIA has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’305 Third Party Products that include at least one ’305

Accused Product fabricated or manufactured using the Applied Materials SmartFactory system

and/or camLine’s LineWorks system, or similar systems (e.g., with similar technical and

functional features), whose make, use, sale, offer for sale, or importation constitutes direct

infringement of at least one claim of the ’305 patent.

       134.     On information and belief, the ’305 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’305 Third Party Products”).

       135.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports the ’305

Accused Products and/or Imported ’305 Third-Party Products into the United States for or on

behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of infringement

by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to infringe

the ’305 patent and intended that it do so. This encouragement includes at least ordering or

instructing the Third Party Importer to import the ’305 Accused Products and/or ’305 Third-

Party Products into the United States, providing directions and other materials to the Third Party

Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,



                                                 43
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 44 of 83




this behavior has continued since Defendant first became aware of the ’305 patent and the

infringement thereof.

        136.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’305 Accused Products and/or Imported ’305 Third-Party Products in the United

States for or on behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable

for inducement of infringement by the Third Party Manufacturer. NVIDIA has encouraged the

Third Party Manufacturer to infringe the ’305 patent and intended that it do so. This

encouragement includes, without limitation, ordering the ’305 Accused Products from the Third

Party Manufacturer since Defendant first became aware of the ’305 patent and its infringement

by the Third Party Manufacturer.

        137.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the ’305 Accused Products, ’305 Third Party Products, and Imported ’305 Third

Party Products.

        138.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’305 patent.

        139.     NVIDIA has continued to infringe the ’305 patent since at least October 15, 2020,

despite being on notice of the ’305 patent and its infringement. NVIDIA has therefore infringed

the ’305 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights

since at least October 15, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of

its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.



                                                   44
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 45 of 83




       140.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibits M and N) for the ’305 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                    COUNT IV: INFRINGEMENT OF THE ʼ248 PATENT

       141.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       142.     At least as of October 15, 2020, Ocean Semiconductor placed NVIDIA on actual

notice of the ’248 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’248 patent. NVIDIA has had actual knowledge of the ’248 patent and its

own infringement of the ’248 patent since at least that time.

       143.     NVIDIA has directly infringed and continues to infringe at least claim 1 of the

’248 patent literally or under the doctrine of equivalents, by importing into the United States,

and/or using, and/or selling, and/or offering for sale in the United States, without authority or

license, integrated circuits designed, developed, fabricated, and/or manufactured using the

Applied Materials SmartFactory system and/or other similar proprietary or third-party scheduling

and dispatching platform hardware and/or software (e.g., with similar technical and functional

features), and systems, products, and/or devices containing these integrated circuits including at

least the NVIDIA Scheduling Products (“’248 Accused Products”) in violation of 35 U.S.C. §

271. The ’248 Accused Products are manufactured by a process including all of the limitations


                                                 45
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 46 of 83




of at least claim 1 of the ’248 patent. Each such product includes an integrated circuit fabricated

or manufactured using, for example, the Applied Materials SmartFactory system and/or

camLine’s LineWorks system.

       144.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’248 patent beyond the ’248 Accused Products already identified herein.

       145.     Specifically, on information and belief, NVIDIA has directly infringed and

continues to infringe at least claim 1 of the ’248 patent literally or under the doctrine of

equivalents, by importing into the United States, and/or using, and/or selling, and/or offering for

sale in the United States, without authority or license, the ’248 Accused Products, in violation of

35 U.S.C. § 271(g). On information and belief, NVIDIA imports the ’248 Accused Products into

the United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ’248 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ’248 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ’248 Accused Products in the

United States. On information and belief, NVIDIA offers the ’248 Accused Products for sale in

the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.

       146.     The ’248 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’248 patent. For example, during the manufacture of the

’248 Accused Products (e.g., by the Applied Materials SmartFactory system and/or camLine’s

LineWorks system and/or similar systems (e.g., with similar technical and functional features)),



                                                  46
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 47 of 83




an occurrence of a predetermined event is automatically detected in an integrated, automated

process flow. A software scheduling agent is automatically notified of the occurrence; and an

action is reactively scheduled from the software scheduling agent responsive to the detection of

the predetermined event. An appointment is proactively scheduled with which the

predetermined event is associated, including proactively scheduling the appointment from the

software scheduling agent. On information and belief, NVIDIA, directly or through one of its

Foundry Partners, contracted with Applied Materials and/or camLine to use this process to

design, develop, or manufacture the ʼ248 Accused Products.

       147.     Attached hereto as Exhibits O and P, and incorporated by reference herein, are

claim charts detailing how each of the ’248 Accused Products is manufactured using the Applied

Materials SmartFactory system and/or camLine’s LineWorks system by a NVIDIA Foundry

Partner on behalf of NVIDIA (e.g., UMC and/or TSMC) that satisfies each element of at least

claim 1 of the ’248 patent, literally or under the doctrine of equivalents.

       148.     On information and belief, the ’248 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       149.     On information and belief, since at least as of October 15, 2020, NVIDIA has

induced and continues to induce others actively, knowingly, and intentionally, including its

suppliers and contract manufacturers, to infringe one or more claims of the ’248 patent,

including, but not limited to, claim 1, pursuant to 35 U.S.C. § 271(b), by actively encouraging

others to import into the United States, and/or make, use, sell, and/or offer to sell in the United

States, the ’248 Accused Products or products containing the infringing semiconductor

components of the ’248 Accused Products, by actively inducing others to infringe the ’248 patent



                                                 47
                 Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 48 of 83




by making, using, selling, offering for sale, marketing, advertising, and/or importing the Accused

Products to their customers for use in downstream products that infringe, or were manufactured

using processes that infringe, the ’248 patent, and by instructing others to infringe the ’248

patent.

          150.     For example, NVIDIA actively promotes the sale, use, and importation of the

’248 Accused Products in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution

channels that encourage infringing uses, sales, offers to sell, and importation of the ’248 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and

belief, NVIDIA supplies customers with ’248 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ’248 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of




                                                  48
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 49 of 83




technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).

       151.     On information and belief, NVIDIA sells or offers for sale the ’248 Accused

Products to third parties that incorporate the ’248 Accused Products into third party products

(“the ’248 Third Party Products”).

       152.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development and manufacture of the ’248 Third Party Products and

provides technical support and supports the sales of the ’248 Third Party Products.

       153.     On information and belief, since at least as of October 15, 2020, NVIDIA has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’248 Third Party Products that include at least one ’248

Accused Product fabricated or manufactured using the Applied Materials SmartFactory system

and/or camLine’s LineWorks system and/or similar systems (e.g., with similar technical and

functional features), whose make, use, sale, offer for sale, or importation constitutes direct

infringement of at least one claim of the ’248 patent.

       154.     On information and belief, the ’248 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’248 Third Party Products”).

       155.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports the ’248

Accused Products and/or Imported ’248 Third-Party Products into the United States for or on

behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of infringement

by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to infringe



                                                 49
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 50 of 83




the ’248 patent and intended that it do so. This encouragement includes at least ordering or

instructing the Third Party Importer to import the ’248 Accused Products and/or ’248 Third-

Party Products into the United States, providing directions and other materials to the Third Party

Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,

this behavior has continued since Defendant first became aware of the ’248 patent and the

infringement thereof.

       156.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’248 Accused Products and/or Imported ’248 Third-Party Products in the United

States for or on behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable

for inducement of infringement by the Third Party Manufacturer. NVIDIA has encouraged the

Third Party Manufacturer to infringe the ’248 patent and intended that it do so. This

encouragement includes, without limitation, ordering the ’248 Accused Products from the Third

Party Manufacturer since Defendant first became aware of the ’248 patent and its infringement

by the Third Party Manufacturer.

       157.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the ’248 Accused Products, ’248 Third Party Products, and Imported ’248 Third

Party Products.

       158.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’248 patent.

       159.     NVIDIA has continued to infringe the ’248 patent since at least October 15, 2020,

despite being on notice of the ’248 patent and its infringement. NVIDIA has therefore infringed



                                                50
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 51 of 83




the ’248 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights

since at least October 15, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of

its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        160.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibits O and P) for the ’248 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                     COUNT V: INFRINGEMENT OF THE ʼ170 PATENT

        161.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

        162.     At least as of November 25, 2020, Ocean Semiconductor placed NVIDIA on

actual notice of the ’170 patent and actual notice that its actions constituted and continued to

constitute infringement of the ’170 patent. NVIDIA has had actual knowledge of the ’170 patent

and its own infringement of the ’170 patent since at least that time.

        163.     NVIDIA has directly infringed and continues to infringe at least claim 1 of the

’170 patent literally or under the doctrine of equivalents, by importing into the United States,

and/or using, and/or selling, and/or offering for sale in the United States, without authority or

license, systems, products, devices, and/or integrated circuits that are designed, developed,


                                                   51
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 52 of 83




fabricated, and/or manufactured with an integrated circuit package comprising a stiffener with a

bottom surface coupled to a substrate and having a space at least partly surrounding a passive

electronic component including at least the NVIDIA Stiffener Products (“’170 Accused

Products”) in violation of 35 U.S.C. § 271. The ’170 Accused Products are manufactured and/or

fabricated with an integrated circuit package including all of the limitations of at least claim 1 of

the ’170 patent. Each such product includes an integrated circuit fabricated or manufactured

with an integrated circuit package comprising a stiffener with a bottom surface coupled to a

substrate and having a space at least partly surrounding a passive electronic component.

       164.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’170 patent beyond the ’170 Accused Products already identified herein.

       165.     On information and belief, NVIDIA has directly infringed and continues to

infringe at least claim 1 of the ’170 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, the ’170 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NVIDIA imports the ’170 Accused Products into the

United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ’170 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ’170 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ’170 Accused Products in the

United States. On information and belief, NVIDIA offers the ’170 Accused Products for sale in




                                                 52
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 53 of 83




the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.

        166.     The ’170 Accused Products are manufactured with an integrated circuit package

that includes all of the limitations of at least claim 1 of the ’170 patent.

        167.     For example, each of the ’170 Accused Products includes an integrated circuit

package, comprising: a substrate; a packaged integrated chip coupled to the substrate; at least

one passive electronic component coupled to the substrate; and a stiffener comprising a top

surface and a bottom surface, the bottom surface coupled to the substrate and having a space at

least partly surrounding the at least one passive electronic component. On information and

belief, NVIDIA, directly or through one of its Foundry Partners, designs, develops, or

manufactures the ’170 Accused Products that include the claimed integrated circuit package.

        168.     Attached hereto as Exhibit Q, and incorporated by reference herein, is a claim

chart detailing how each of the ’170 Accused Products is manufactured with the claimed

integrated circuit package by a NVIDIA Foundry Partner on behalf of NVIDIA that satisfies

each element of at least claim 1 of the ’170 patent, literally or under the doctrine of equivalents.

        169.     On information and belief, at least as of November 25, 2020, NVIDIA has

induced and continues to induce others, including its suppliers and contract manufacturers, to

infringe one or more claims of the ’170 patent, including, but not limited to, claim 1, pursuant to

35 U.S.C. § 271(b), by actively encouraging others to import into the United States, and/or make,

use, sell, and/or offer to sell in the United States, the ’170 Accused Products or products

containing the infringing semiconductor components of the ’170 Accused Products, by actively

inducing others to infringe the ’170 patent by making, using, selling, offering for sale, marketing,

advertising, and/or importing the Accused Products to their customers for use in downstream



                                                  53
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 54 of 83




products that infringe, or were manufactured using processes that infringe, the ’170 patent, and

by instructing others to infringe the ’170 patent.

       170.     For example, NVIDIA actively promotes the sale, use, and importation of the

’170 Accused Products in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution

channels that encourage infringing uses, sales, offers to sell, and importation of the ’170 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and

belief, NVIDIA supplies customers with ’170 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ’170 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of

technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).




                                                 54
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 55 of 83




       171.     On information and belief, NVIDIA sells or offers for sale the ’170 Accused

Products to third parties that incorporate the ’170 Accused Products into third party products

(“the ’170 Third Party Products”).

       172.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development of the ’170 Third Party Products and provides technical

support and supports the sales of the ’170 Third Party Products.

       173.     On information and belief, at least as of November 25, 2020, NVIDIA has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’170 Third Party Products that include at least one ’170

Accused Product fabricated or manufactured with the claimed integrated circuit package whose

make, use, sale, offer for sale, or importation constitutes direct infringement of at least one claim

of the ’170 patent.

       174.     On information and belief, the ’170 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’170 Third Party Products”).

       175.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports the ’170

Accused Products and/or Imported ’170 Third-Party Products into the United States for or on

behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of infringement

by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to infringe

the ’170 patent and intended that it do so. This encouragement includes at least ordering or

instructing the Third Party Importer to import the ’170 Accused Products and/or ’170 Third-

Party Products into the United States, providing directions and other materials to the Third Party



                                                 55
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 56 of 83




Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,

this behavior has continued since Defendant first became aware of the ’170 patent and the

infringement thereof.

       176.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, fabricates or manufactures the ’170

Accused Products and/or Imported ’170 Third-Party Products in the United States for or on

behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable for inducement of

infringement by the Third Party Manufacturer. NVIDIA has encouraged the Third Party

Manufacturer to infringe the ’170 patent and intended that it do so. This encouragement

includes, without limitation, ordering the ’170 Accused Products from the Third Party

Manufacturer since Defendant first became aware of the ’170 patent and its infringement by the

Third Party Manufacturer.

       177.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the ’170 Accused Products, ’170 Third Party Products, and Imported ’170 Third

Party Products.

       178.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’170 patent.

       179.     NVIDIA has continued to infringe the ’170 patent since at least November 25,

2020, despite being on notice of the ’170 patent and its infringement. NVIDIA has therefore

infringed the ’170 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent

rights since at least November 25, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of



                                                 56
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 57 of 83




its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        180.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends for the claim

chart (Exhibit Q) for the ’170 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                    COUNT VI: INFRINGEMENT OF THE ʼ383 PATENT

        181.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

        182.     At least as of October 15, 2020, Ocean Semiconductor placed NVIDIA on actual

notice of the ’383 patent and actual notice that its actions constituted and continued to constitute

infringement of the ’383 patent. NVIDIA has had actual knowledge of the ’383 patent and its

own infringement of the ’383 patent since at least that time.

        183.     NVIDIA has directly infringed and continues to infringe at least claim 1 of the

’383 patent literally or under the doctrine of equivalents, by importing into the United States,

and/or using, and/or selling, and/or offering for sale in the United States, without authority or

license, systems, products, devices, and/or integrated circuits that are designed, developed,

fabricated, and/or manufactured with an integrated circuit package strip with at least one

integrated circuit package in the strip having four lateral sections that surround a stiffener and

where at least two of the four lateral sections are shared with different integrated circuit packages


                                                   57
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 58 of 83




along the strip including at least the NVIDIA Strip Package Products (“’383 Accused Products”)

in violation of 35 U.S.C. § 271. The ’383 Accused Products are manufactured and/or fabricated

with an integrated circuit package strip including all of the limitations of at least claim 1 of the

’383 patent. Each such product includes an integrated circuit fabricated or manufactured with an

integrated circuit package strip comprising a stiffener with a bottom surface coupled to a

substrate and having a space at least partly surrounding a passive electronic component coupled

to the substrate.

        184.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’383 patent beyond the ’383 Accused Products already identified herein.

        185.     On information and belief, NVIDIA has directly infringed and continues to

infringe at least claim 1 of the ’383 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, the ’383 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NVIDIA imports the ’383 Accused Products into the

United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ’383 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ’383 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ’383 Accused Products in the

United States. On information and belief, NVIDIA offers the ’383 Accused Products for sale in

the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.



                                                  58
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 59 of 83




        186.     The ’383 Accused Products are manufactured with an integrated circuit package

strip that includes all of the limitations of at least claim 1 of the ’383 patent.

        187.     For example, each of the ’383 Accused Products includes an integrated circuit

package, comprising: a plurality of integrated circuit packages, wherein at least one integrated

circuit package in the strip has four lateral sections that surround a stiffener and where the

integrated circuit package shares at least two of the four lateral sections with different integrated

circuit packages along the strip, wherein the stiffener comprising a top surface and a bottom

surface, the bottom surface coupled to the substrate and having a space at least partly

surrounding at least one passive electronic component coupled to a substrate. On information

and belief, NVIDIA, directly or through one of its Foundry Partners, designs, develops, or

manufactures the ’383 Accused Products that include the claimed integrated circuit package.

        188.     Attached hereto as Exhibit R, and incorporated by reference herein, is a claim

chart detailing how each of the ’383 Accused Products is manufactured with the claimed

integrated circuit package strip by a NVIDIA Foundry Partner on behalf of NVIDIA that satisfies

each element of at least claim 1 of the ’383 patent, literally or under the doctrine of equivalents.

        189.     On information and belief, at least as of October 15, 2020, NVIDIA has induced

and continues to induce others, including its suppliers and contract manufacturers, to infringe

one or more claims of the ’383 patent, including, but not limited to, claim 1, pursuant to 35

U.S.C. § 271(b), by actively encouraging others to import into the United States, and/or make,

use, sell, and/or offer to sell in the United States, the ’383 Accused Products or products

containing the infringing semiconductor components of the ’383 Accused Products, by actively

inducing others to infringe the ’383 patent by making, using, selling, offering for sale, marketing,

advertising, and/or importing the Accused Products to their customers for use in downstream



                                                   59
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 60 of 83




products that infringe, or were manufactured using processes that infringe, the ’383 patent, and

by instructing others to infringe the ’383 patent.

       190.     For example, NVIDIA actively promotes the sale, use, and importation of the

’383 Accused Products in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution

channels that encourage infringing uses, sales, offers to sell, and importation of the ’383 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and

belief, NVIDIA supplies customers with ’383 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ’383 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of

technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).




                                                 60
                 Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 61 of 83




          191.     On information and belief, NVIDIA sells or offers for sale the ’383 Accused

Products to third parties that incorporate the ’383 Accused Products into third party products

(“the ’383 Third Party Products”).

          192.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development of the ’383 Third Party Products and provides technical

support and supports the sales of the ’383 Third Party Products.

          193.     On information and belief, at least as of October 15, 2020, NVIDIA has induced

and continues to induce third parties with specific intent or willful blindness to import, make,

use, sell, and/or offer to sell ’383 Third Party Products that include at least one ’383 Accused

Product fabricated or manufactured with the claimed integrated circuit package whose make, use,

sale, offer for sale, or importation constitutes direct infringement of at least one claim of the ’383

patent.

          194.     On information and belief, the ’383 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’383 Third Party Products”).

          195.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports the ’383

Accused Products and/or Imported ’383 Third-Party Products into the United States for or on

behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of infringement

by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to infringe

the ’383 patent and intended that it do so. This encouragement includes at least ordering or

instructing the Third Party Importer to import the ’383 Accused Products and/or ’383 Third-

Party Products into the United States, providing directions and other materials to the Third Party



                                                   61
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 62 of 83




Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,

this behavior has continued since Defendant first became aware of the ’383 patent and the

infringement thereof.

       196.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, fabricates or manufactures the ’383

Accused Products and/or Imported ’383 Third-Party Products in the United States for or on

behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable for inducement of

infringement by the Third Party Manufacturer. NVIDIA has encouraged the Third Party

Manufacturer to infringe the ’383 patent and intended that it do so. This encouragement

includes, without limitation, ordering the ’383 Accused Products from the Third Party

Manufacturer since Defendant first became aware of the ’383 patent and its infringement by the

Third Party Manufacturer.

       197.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the ’383 Accused Products, ’383 Third Party Products, and Imported ’383 Third

Party Products.

       198.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’383 patent.

       199.     NVIDIA has continued to infringe the ’383 patent since at least October 15, 2020,

despite being on notice of the ’383 patent and its infringement. NVIDIA has therefore infringed

the ’383 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights

since at least October 15, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of



                                                 62
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 63 of 83




its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        200.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends for the claim

chart (Exhibit R) for the ’383 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                    COUNT VII: INFRINGEMENT OF THE ʼ330 PATENT

        201.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

        202.     At least as of November 25, 2020, Ocean Semiconductor placed NVIDIA on

actual notice of the ’330 patent and actual notice that its actions constituted and continued to

constitute infringement of the ’330 patent. NVIDIA has had actual knowledge of the ’330 patent

and its own infringement of the ’330 patent since at least that time.

        203.     NVIDIA has directly infringed and continues to infringe at least claim 19 of the

’330 patent literally or under the doctrine of equivalents, by importing into the United States,

and/or using, and/or selling, and/or offering for sale in the United States, without authority or

license, integrated circuits that are designed, developed, fabricated, and/or manufactured using

the ASML YieldStar metrology and inspection system or platform and/or similar systems (e.g.,

with similar technical and functional features), and systems, products, and/or devices containing

these integrated circuits including at least the NVIDIA YieldStar Products (“ʼ330 Accused


                                                   63
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 64 of 83




Products”) in violation of 35 U.S.C. § 271. The ’330 Accused Products are manufactured by a

process including all of the limitations of at least claim 19 of the ’330 patent. Each such product

includes an integrated circuit fabricated or manufactured using, for example, the ASML

YieldStar metrology and inspection system or platform.

       204.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’330 patent beyond the ’330 Accused Products already identified herein.

       205.     On information and belief, NVIDIA has directly infringed and continues to

infringe at least claim 19 of the ’330 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, the ’330 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NVIDIA imports the ’330 Accused Products into the

United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ’330 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ’330 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ’330 Accused Products in the

United States. On information and belief, NVIDIA offers the ’330 Accused Products for sale in

the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.

       206.     The ’330 Accused Products are manufactured by a process including all of the

limitations of at least claim 19 of the ’330 patent. The ’330 Accused Products are made by a




                                                 64
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 65 of 83




claimed method. Each is an integrated circuit fabricated or manufactured using, for example,

ASML’s YieldStar metrology and inspection system hardware and software.

       207.     For example, during the manufacture of the ’330 Accused Products, a plurality of

wafers undergoing the fabrication process is provided. The plurality of wafers are mapped into

one or more logical grids comprising one or more portions in which a grating structure for use in

concurrent measurements is formed. Concurrently, one or more critical dimensions and overlay

in a wafer undergoing the fabrication process are measured. It is determined if one or more of

the critical dimensions are outside of acceptable tolerances, and whether an overlay error is

occurring. Control data based upon one or more concurrent measurements is developed when at

least one of an overlay error is occurring and one or more of the critical dimensions fall outside

of acceptable tolerances. The control data is fed forward or backward to adjust one or more

fabrication components or one or more operating parameters associated with the fabrication

components when at least one of an overlay error is occurring and one or more of the critical

dimensions fall outside of acceptable tolerances to mitigate overlay error and/or to bring critical

dimension within acceptable tolerances. On information and belief, NVIDIA, directly or through

one of its Foundry Partners (e.g., TSMC and/or UMC), contracted with ASML to use this

process to design, develop, or manufacture the ’330 Accused Products.

       208.     Attached hereto as Exhibit S, and incorporated by reference herein, is a claim

chart detailing how each of the ’330 Accused Products is manufactured using the ASML

YieldStar metrology and inspection system or platform by a NVIDIA Foundry Partner on behalf

of NVIDIA (e.g., TSMC and/or UMC) that satisfies each element of at least independent claim

19 of the ’330 patent, literally or under the doctrine of equivalents.




                                                 65
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 66 of 83




       209.     On information and belief, the ’330 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       210.     On information and belief, at least as of November 25, 2020, NVIDIA has

induced and continues to induce others, including its suppliers and contract manufacturers, to

infringe one or more claims of the ’330 patent, including, but not limited to, claim 19, pursuant

to 35 U.S.C. § 271(b), by actively encouraging others to import into the United States, and/or

make, use, sell, and/or offer to sell in the United States, the ’330 Accused Products or products

containing the infringing semiconductor components of the ’330 Accused Products, by actively

inducing others to infringe the ’330 patent by making, using, selling, offering for sale, marketing,

advertising, and/or importing the Accused Products to their customers for use in downstream

products that infringe, or were manufactured using processes that infringe, the ’330 patent, and

by instructing others to infringe the ’330 patent.

       211.     For example, NVIDIA actively promotes the sale, use, and importation of the

’330 Accused Products in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution

channels that encourage infringing uses, sales, offers to sell, and importation of the ’330 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and



                                                 66
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 67 of 83




belief, NVIDIA supplies customers with ’330 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ’330 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of

technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).

       212.     On information and belief, NVIDIA sells or offers for sale the ’330 Accused

Products to third parties that incorporate the ’330 Accused Products into third party products

(“the ’330 Third Party Products”).

       213.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development of the ’330 Third Party Products and provides technical

support and supports the sales of the ’330 Third Party Products.

       214.     On information and belief, at least as of November 25, 2020, NVIDIA has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’330 Third Party Products that include at least one ’330

Accused Product fabricated or manufactured using the ASML YieldStar metrology and

inspection system or platform, or similar systems (e.g., with similar technical and functional

features), whose make, use, sale, offer for sale, or importation constitutes direct infringement of

at least one claim of the ’330 patent.



                                                 67
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 68 of 83




       215.     On information and belief, the ’330 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’330 Third Party Products”).

       216.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports the ’330

Accused Products and/or Imported ’330 Third-Party Products into the United States for or on

behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of infringement

by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to infringe

the ’330 patent and intended that it do so. This encouragement includes at least ordering or

instructing the Third Party Importer to import the ’330 Accused Products and/or ’330 Third-

Party Products into the United States, providing directions and other materials to the Third Party

Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,

this behavior has continued since Defendant first became aware of the ’330 patent and the

infringement thereof.

       217.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’330 Accused Products and/or Imported ’330 Third-Party Products in the United

States for or on behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable

for inducement of infringement by the Third Party Manufacturer. NVIDIA has encouraged the

Third Party Manufacturer to infringe the ’330 patent and intended that it do so. This

encouragement includes, without limitation, ordering the ’330 Accused Products from the Third




                                                 68
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 69 of 83




Party Manufacturer since Defendant first became aware of the ’330 patent and its infringement

by the Third Party Manufacturer.

        218.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the ’330 Accused Products, ’330 Third Party Products, and Imported ’330 Third

Party Products.

        219.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’330 patent.

        220.     NVIDIA has continued to infringe the ’330 patent since at least November 25,

2020, despite being on notice of the ’330 patent and its infringement. NVIDIA has therefore

infringed the ’330 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent

rights since at least November 25, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of

its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        221.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends for the claim

chart (Exhibit S) for the ’330 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.




                                                   69
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 70 of 83




                    COUNT VI: INFRINGEMENT OF THE ʼ691 PATENT

       222.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       223.     At least as of November 25, 2020, Ocean Semiconductor placed NVIDIA on

actual notice of the ’691 patent and actual notice that its actions constituted and continued to

constitute infringement of the ’691 patent. NVIDIA has had actual knowledge of the ’691 patent

and its own infringement of the ’691 patent since at least that time.

       224.     NVIDIA has directly infringed and continues to infringe at least claim 1 of the

’691 patent literally or under the doctrine of equivalents, by importing into the United States,

and/or using, and/or selling, and/or offering for sale in the United States, without authority or

license, integrated circuits designed, developed, fabricated, and/or manufactured using Applied

Materials’ E3 system, PDF Solutions’ Exensio system, and/or similar systems (e.g., with similar

technical and functional features), and systems, products, and/or devices containing these

integrated circuits including at least the NVIDIA APC Products (“’691 Accused Products”) in

violation of 35 U.S.C. § 271. The ’691 Accused Products are manufactured by a process

including all of the limitations of at least claim 1 of the ’691 patent. Each such product includes

an integrated circuit fabricated or manufactured using, for example, Applied Materials’ E3

system and/or PDF Solutions’ Exensio system.

       225.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’691 patent beyond the ’691 Accused Products already identified herein.

       226.     On information and belief, NVIDIA has directly infringed and continues to

infringe at least claim 1 of the ’691 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the



                                                 70
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 71 of 83




United States, without authority or license, the ’691 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NVIDIA imports the ’691 Accused Products into the

United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ’691 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ’691 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ’691 Accused Products in the

United States. On information and belief, NVIDIA offers the ’691 Accused Products for sale in

the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.

       227.     The ’691 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’691 patent. The ’691 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example,

Applied Materials’ E3 system and/or PDF Solutions’ Exensio system. For example, during the

manufacture of the ’691 Accused Products (e.g., by Applied Materials’ E3 system and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional

features)), metrology data related to the processing of workpieces in a plurality of tools is

collected. Context data for the metrology data, including collection purpose data, is collected.

The metrology data is filtered based on the collection purpose data. A process control activity

related to one of the tools is conducted based on the filtered metrology data. On information and

belief, NVIDIA, directly or through one of its Foundry Partners, contracted with Applied




                                                 71
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 72 of 83




Materials and/or PDF Solutions to use this process to design, develop, or manufacture the ’691

Accused Products.

       228.     Attached hereto as Exhibits T and U, and incorporated by reference herein, are

claim charts detailing how each of the ’691 Accused Products manufactured using the Applied

Materials E3 system and/or PDF Solutions’ Exensio system by a NVIDIA Foundry Partner on

behalf of NVIDIA (e.g., TSMC and/or UMC) satisfies each element of at least claim 1 of the

’691 patent, literally or under the doctrine of equivalents.

       229.     On information and belief, the ’691 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       230.     On information and belief, at least as of November 25, 2020, NVIDIA has

induced and continues to induce others, including its suppliers and contract manufacturers, to

infringe one or more claims of the ’691 patent, including, but not limited to, claim 1, pursuant to

35 U.S.C. § 271(b), by actively encouraging others to import into the United States, and/or make,

use, sell, and/or offer to sell in the United States, the ’691 Accused Products or products

containing the infringing semiconductor components of the ’691 Accused Products, by actively

inducing others to infringe the ’691 patent by making, using, selling, offering for sale, marketing,

advertising, and/or importing the Accused Products to their customers for use in downstream

products that infringe, or were manufactured using processes that infringe, the ’691 patent, and

by instructing others to infringe the ’691 patent.

       231.     For example, NVIDIA actively promotes the sale, use, and importation of the

’691 Accused Products in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design



                                                 72
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 73 of 83




tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution

channels that encourage infringing uses, sales, offers to sell, and importation of the ’691 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and

belief, NVIDIA supplies customers with ’691 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ’691 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of

technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).

       232.     On information and belief, NVIDIA sells or offers for sale the ’691 Accused

Products to third parties that incorporate the ’691 Accused Products into third party products

(“the ’691 Third Party Products”).

       233.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development and manufacture of the ’691 Third Party Products and

provides technical support and supports the sales of the ’691 Third Party Products.



                                                73
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 74 of 83




       234.     On information and belief, at least as of November 25, 2020, NVIDIA also has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’691 Third Party Products that include at least one ’691

Accused Product fabricated or manufactured using the Applied Materials E3 system and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional

features) whose make, use, sale, offer for sale, or importation constitutes direct infringement of

at least one claim of the ’691 patent.

       235.     On information and belief, the ’691 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’691 Third Party Products”).

       236.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports the ’691

Accused Products and/or Imported ’691 Third-Party Products into the United States for or on

behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of infringement

by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to infringe

the ’691 patent and intended that it do so. This encouragement includes at least ordering or

instructing the Third Party Importer to import the ’691 Accused Products and/or ’691 Third-

Party Products into the United States, providing directions and other materials to the Third Party

Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,

this behavior has continued since Defendant first became aware of the ’691 patent and the

infringement thereof.




                                                 74
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 75 of 83




        237.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’691 Accused Products and/or Imported ’691 Third-Party Products in the United

States for or on behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable

for inducement of infringement by the Third Party Manufacturer. NVIDIA has encouraged the

Third Party Manufacturer to infringe the ’691 patent and intended that it do so. This

encouragement includes, without limitation, ordering the ’691 Accused Products from the Third

Party Manufacturer since Defendant first became aware of the ’691 patent and its infringement

by the Third Party Manufacturer.

        238.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the Imported ’691 Third Party Products.

        239.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’691 patent.

        240.     NVIDIA has continued to infringe the ’691 patent since at least November 25,

2020, despite being on notice of the ’691 patent and its infringement. NVIDIA has therefore

infringed the ’691 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent

rights since at least November 25, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of

its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        241.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the



                                                   75
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 76 of 83




claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibits T and U) for the ’691 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                   COUNT VII: INFRINGEMENT OF THE ʼ538 PATENT

       242.     Ocean Semiconductor repeats and re-alleges the allegations of the above

paragraphs as if fully set forth herein.

       243.     At least as of November 25, 2020, Ocean Semiconductor placed NVIDIA on

actual notice of the ’538 patent and actual notice that its actions constituted and continued to

constitute infringement of the ’538 patent. NVIDIA has had actual knowledge of the ’538 patent

and its own infringement of the ’538 patent since at least that time.

       244.     NVIDIA has directly infringed and continues to infringe at least claim 1 of the

’538 patent literally or under the doctrine of equivalents, by importing into the United States,

and/or using, and/or selling, and/or offering for sale in the United States, without authority or

license, integrated circuits designed, developed, fabricated, and/or manufactured using Applied

Materials’ E3 system and/or PDF Solutions’ Exensio system and/or similar systems (e.g., with

similar technical and functional features), and systems, products, and/or devices containing these

integrated circuits including at least the NVIDIA APC Products (“’538 Accused Products”) in

violation of 35 U.S.C. § 271. The ’538 Accused Products are manufactured by a process

including all of the limitations of at least claim 1 of the ’538 patent. Each such product includes

an integrated circuit fabricated or manufactured using, for example, Applied Materials’ E3

system and/or PDF Solutions’ Exensio system.




                                                 76
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 77 of 83




       245.     Discovery is expected to uncover the full extent of NVIDIA’s infringement of the

’538 patent beyond the ’538 Accused Products already identified herein.

       246.     On information and belief, NVIDIA has directly infringed and continues to

infringe at least claim 1 of the ’538 patent literally or under the doctrine of equivalents, by

importing into the United States, and/or using, and/or selling, and/or offering for sale in the

United States, without authority or license, the ’538 Accused Products, in violation of 35 U.S.C.

§ 271(g). On information and belief, NVIDIA imports the ’538 Accused Products into the

United States for sales and distribution to customers located in the United States. On

information and belief, NVIDIA sells and/or offers for sale the ’538 Accused Products in the

United States. For example, NVIDIA provides direct sales through its own sales channels and/or

its distributors or contract manufacturers and sells the ’538 Accused Products to businesses

including original equipment manufacturers and electronic manufacturing service providers. On

information and belief, these direct sales include sales of the ’538 Accused Products in the

United States. On information and belief, NVIDIA offers the ’538 Accused Products for sale in

the United States. For example, NVIDIA engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers.

       247.     The ’538 Accused Products are manufactured by a process including all of the

limitations of at least claim 1 of the ’538 patent. The ’538 Accused Products are made by a

claimed method. Each is an integrated circuit fabricated or manufactured using, for example,

Applied Materials’ E3 system and/or PDF Solutions’ Exensio system. For example, during the

manufacture of the ’538 Accused Products (e.g., by Applied Materials’ E3 system and/or PDF

Solutions’ Exensio system (e.g., with similar technical and functional features)), a computer a

fault detection analysis relating to processing of a workpiece is performed. A relationship of a



                                                 77
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 78 of 83




parameter relating to said fault detection analysis to a detected fault is determined in the

computer. A weighting of said parameter based upon said relationship of said parameter to said

detected fault is adjusted in said computer. The fault detection analysis relating to processing of

a subsequent workpiece using said adjusted weighting is performed in said computer. On

information and belief, NVIDIA, directly or through one of its Foundry Partners, contracted with

Applied Materials and/or PDF Solutions to use this process to design, develop, or manufacture

the ’538 Accused Products.

       248.     Attached hereto as Exhibits V and W, and incorporated by reference herein, are

claim charts detailing how each of the ’538 Accused Products manufactured using the Applied

Materials E3 system and/or PDF Solutions’ Exensio system by a NVIDIA Foundry Partner on

behalf of NVIDIA (e.g., TSMC and/or UMC) satisfies each element of at least claim 1 of the

’538 patent, literally or under the doctrine of equivalents.

       249.     On information and belief, the ’538 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       250.     On information and belief, at least as of November 25, 2020, NVIDIA has

induced and continues to induce others, including its suppliers and contract manufacturers, to

infringe one or more claims of the ’538 patent, including, but not limited to, claim 1, pursuant to

35 U.S.C. § 271(b), by actively encouraging others to import into the United States, and/or make,

use, sell, and/or offer to sell in the United States, the ’538 Accused Products or products

containing the infringing semiconductor components of the ’538 Accused Products, by actively

inducing others to infringe the ’538 patent by making, using, selling, offering for sale, marketing,

advertising, and/or importing the Accused Products to their customers for use in downstream



                                                 78
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 79 of 83




products that infringe, or were manufactured using processes that infringe, the ’538 patent, and

by instructing others to infringe the ’538 patent.

       251.     For example, NVIDIA actively promotes the sale, use, and importation of the

’538 Accused Products in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.nvidia.com), press releases, training tutorials, development and design

tools, user manuals, and developer forums as well as at trade shows (e.g., the Consumer

Technology Association’s Consumer Electronics Show (“CES”)) and NVIDIA’s online

Discussion Forums for GeForce products and developers) and through its sales and distribution

channels that encourage infringing uses, sales, offers to sell, and importation of the ’538 Accused

Products. As another example, NVIDIA’s representatives travel to customer sites in the United

States for sales and support activity that includes working with customers to facilitate these

customers’ infringing testing, marketing, importation, and sales activity. On information and

belief, NVIDIA supplies customers with ’538 Accused Products so that they may be used, sold,

or offered for sale by those customers. For example, NVIDIA provides direct sales to original

equipment manufacturers and electronic manufacturing service providers. On information and

belief, these direct sales include sales to customers in the United States. NVIDIA also promotes,

publicly on its website, uses of the ’538 Accused Products by customers in the United States.

NVIDIA additionally provides a wide range of technical support to customers and businesses,

including product-specific solutions. NVIDIA also encourages customers and other third parties

to communicate directly with NVIDIA representatives about these products for purposes of

technical assistance and repair (e.g., https://www.nvidia.com/en-us/support/enterprise/ and

https://www.nvidia.com/en-us/support/consumer/).




                                                 79
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 80 of 83




       252.     On information and belief, NVIDIA sells or offers for sale the ’538 Accused

Products to third parties that incorporate the ’538 Accused Products into third party products

(“the ’538 Third Party Products”).

       253.     On information and belief, NVIDIA assists third parties, directly and/or through

intermediaries, in the development and manufacture of the ’538 Third Party Products and

provides technical support and supports the sales of the ’538 Third Party Products.

       254.     On information and belief, at least as of November 25, 2020, NVIDIA also has

induced and continues to induce third parties with specific intent or willful blindness to import,

make, use, sell, and/or offer to sell ’538 Third Party Products that include at least one ’538

Accused Product fabricated or manufactured using the Applied Materials E3 system and/or PDF

Solutions’ Exensio system and/or similar systems (e.g., with similar technical and functional

features) whose make, use, sale, offer for sale, or importation constitutes direct infringement of

at least one claim of the ’538 patent.

       255.     On information and belief, the ’538 Third Party Products are imported into the

United States for use, sale, and/or offer for sale in this District and throughout the United States

(“Imported ’538 Third Party Products”).

       256.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners or third-party importers, imports the ’538

Accused Products and/or Imported ’538 Third-Party Products into the United States for or on

behalf of NVIDIA (“Third Party Importer”), NVIDIA is liable for inducement of infringement

by the Third Party Importer. NVIDIA has encouraged the Third Party Importer to infringe

the ’538 patent and intended that it do so. This encouragement includes at least ordering or

instructing the Third Party Importer to import the ’538 Accused Products and/or ’538 Third-



                                                 80
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 81 of 83




Party Products into the United States, providing directions and other materials to the Third Party

Importer to enable such importation, and/or conditioning the receipt of benefits (included but not

limited to payment) to the Third Party Importer on such importation. On information and belief,

this behavior has continued since Defendant first became aware of the ’538 patent and the

infringement thereof.

       257.     On information and belief, to the extent any entity other than NVIDIA, including

but not limited to any of NVIDIA’s Foundry Partners, uses the patented method to fabricate or

manufacture the ’538 Accused Products and/or Imported ’538 Third-Party Products in the United

States for or on behalf of NVIDIA (“Third Party Manufacturer”), NVIDIA is liable

for inducement of infringement by the Third Party Manufacturer. NVIDIA has encouraged the

Third Party Manufacturer to infringe the ’538 patent and intended that it do so. This

encouragement includes, without limitation, ordering the ’538 Accused Products from the Third

Party Manufacturer since Defendant first became aware of the ’538 patent and its infringement

by the Third Party Manufacturer.

       258.     NVIDIA has benefitted and continues to benefit from the importation into the

United States of the Imported ’538 Third Party Products.

       259.     Ocean Semiconductor has suffered, and continues to suffer, damages as a result of

NVIDIA’s infringement of the ’538 patent.

       260.     NVIDIA has continued to infringe the ’538 patent since at least November 25,

2020, despite being on notice of the ’538 patent and its infringement. NVIDIA has therefore

infringed the ’538 patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent

rights since at least November 25, 2020, at least by performing acts of infringement with actual

knowledge of its direct and indirect infringement or while remaining willfully blind to the fact of



                                                 81
               Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 82 of 83




its direct and indirect infringement. As a result of at least this conduct, Plaintiff is entitled to

enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        261.     Ocean Semiconductor reserves the right to modify its infringement theories as

discovery progresses in this case. Ocean Semiconductor shall not be estopped or otherwise

limited or restricted for purposes of its infringement contentions or its claim constructions by the

claim charts that it provides with this Complaint. Ocean Semiconductor intends the claim chart

(Exhibits V and W) for the ’538 patent to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure. The claim chart is not Ocean Semiconductor’s preliminary or

final infringement contentions or preliminary or final claim construction positions.


                                      RELIEF REQUESTED

        WHEREFORE, Ocean Semiconductor demands judgment for itself and against NVIDIA

as follows:

         A.      A judgment that Defendant NVIDIA has infringed, and continues to infringe, one

or more claims of each of the Asserted Patents;

         B.      A judgment that Defendant NVIDIA has induced infringement, and continues to

induce infringement, of one or more claims of each of the Asserted Patents;

         C.      A judgment that Defendant NVIDIA has contributed to, and continues to contribute

to, the infringement of one or more claims of each of the Asserted Patents;

         D.      A judgment awarding Ocean Semiconductor damages to be paid by Defendant

NVIDIA in an amount to be proven at trial adequate to compensate Ocean Semiconductor for

NVIDIA’ past infringement and any continuing or future infringement through the date such

judgment is entered, but in no event less than a reasonable royalty for NVIDIA’s infringement;




                                                   82
              Case 6:20-cv-01211 Document 1 Filed 12/31/20 Page 83 of 83




         E.     A judgment awarding Ocean Semiconductor treble damages pursuant to 35 U.S.C. §

284 as a result of Defendant NVIDIA’s willfulness;

         F.     A judgment and order finding that this case is exceptional and awarding Ocean

Semiconductor its reasonable attorneys’ fees to be paid by Defendant NVIDIA as provided by 35

U.S.C. § 285;

         G.     A judgment awarding expenses, costs, and disbursements in this action against

Defendant NVIDIA, including pre-judgment and post-judgment interest; and

         H.     A judgment awarding Ocean Semiconductor such other relief as the Court may deem

just and equitable.


                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues so triable.


Dated: December 31, 2020                             Respectfully submitted,

                                               By: /s/ Alex Chan
                                                   Timothy Devlin (pro hac vice forthcoming)
                                                   tdevlin@devlinlawfirm.com
                                                   Alex Chan
                                                   State Bar No. 24108051
                                                   achan@devlinlawfirm.com
                                                   DEVLIN LAW FIRM LLC
                                                   1526 Gilpin Avenue
                                                   Wilmington, Delaware 19806
                                                   Telephone: (302) 449-9010
                                                   Facsimile: (302) 353-4251

                                                     Attorneys for Plaintiff,
                                                     Ocean Semiconductor LLC




                                                83
